DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 4, 19, 53, 63, 67, 70-71, and 75-78 are pending.  Claims 1, 53, and 76 were amended; claims 77-78 were newly added; and claims 16, 18, and 61 were canceled in the Reply filed 5/18/2022.  The pending claim scope was altered by amendments to independent claim 1 as filed 5/18/2022. Claims 1, 4, 19, 53, 63, 67, 70-71, and 75-78 are presently considered. 

Election/Restrictions
Applicant’s original election of the Species of PPMO4 and the method of treating DMD as set forth at Example 3 of the Specification in the reply filed on 10/21/2019 was previously acknowledged (see Reply filed 10/21/2019 at pages 18-20). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Following extensive search, examination, and consideration of Applicant’s arguments as filed 10/29/2021 pertaining to PPMO-4, the elected species of PPMO-4 was previously deemed free of the prior art.  Per MPEP § 803.02(III)(A), examination was extended to the additional species encompassed by instant claim 75, which were also deemed free of the prior art.  
Accordingly, per MPEP § 803.02(III)(A), examination was previously extended to the non-elected species of form 5’-EG3-M23D-[C(O)-(OCH2CH2)2-3]-G(R)5-8(stearoyl group)-3’, which was previously deemed obvious in view of the prior art.  Per MPEP § 803.02(III)(A), 
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final. . . .
Accordingly, examination has been extended to another non-elected species, namely the species of form 5’-EG3-M23D-[C(O)-(OCH2CH2)3]-G(R)6(Ac)-3’, wherein the carrier peptide has an N-terminal Ac moiety. The non-elected species were subsequently deemed obvious in view of the prior art as set forth below.  Per MPEP § 803.02(III),
If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species. . .
Accordingly, examination has not been extended to all non-elected species at this time.  Claims that do not read upon the non-elected species are presently withdrawn.
	Although examination was not extended unnecessarily to non-elected species, during search and examination, art pertinent to non-elected species was discovered incidentally.  As a courtesy to the Applicant, this art has been applied below.  However, examination has not been extended to non-elected species at this time.
Claims 1, 4, 19, 53, 63, 67, 70-71, and 75-78. 

Information Disclosure Statement
Applicant should note that one document disclosed on the IDS form submitted on 5/18/2022 was not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by date, which must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest filed priority document was filed 12/15/2015, and therefore any documents published in 2014 or after must be identified by both year and month of publication.
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation and Examiner Notes
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended claim 1 is representative of the pending claim scope.  As amended in the most recent Reply, it is understood that claim 1 does not limit the scope of the claims to any specific mRNA target sequence.  Notably, all examples of record pertain only to sequences suitable for the treatment of muscular dystrophy, but instant claim 1 is not so limited.
Analogous art includes at least all art pertinent to the design and delivery of PPMOs, PMOs, antisense molecules, and art disclosing linker chemistries known in the art for use with either antisense molecules, PPMOs, PMOs, or peptides.
Triethylene glycol is also known in the art as TEG, Triglycol, and trigen. Examiner notes that the general usage of glycol and PEG linkers was well-known in the prior art.
Additional claim interpretations are set forth below.

Claim Objections
Amended claim 76 is objected to because of the following informalities:  as presently amended claim 76 ends with two punctuation marks, namely “;.”, and the semicolon should be deleted.  Appropriate correction is required.

Withdrawn Claim Rejections
The rejection of claims 1, 4, 16, 18, 19, 53, 61, 67, 70, 71, and 76 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments filed 5/18/2022 wherein R13 is limited to a bond.
The rejection of claims 1, 4, 16, 18, 19, 53, 61, 67, 70, 71, and 76 under 35 U.S.C. 103 as being unpatentable over US 2012/0289457 A1 (Nov. 15, 2012) in view of Ma et al. (Design and Synthesis of RNA Miniduplexes via a Synthetic Linker Approach, Biochemistry, vol. 32:1751-1758 (1993); hereafter “Ma”) and US 8,592,386 B2 (Nov. 26, 2013) are withdrawn in view of the amendments filed 5/18/2022 limiting R18 to exclude a stearoyl group.  A revised rejection using one or more of these references has been set forth below to address the amended claim scope.

New or Revised Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 19, 53, 63, 67, 70-71, and 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0289457 A1 (Nov. 15, 2012; cited in previous action) in view of Ma et al. (Design and Synthesis of RNA Miniduplexes via a Synthetic Linker Approach, Biochemistry, vol. 32:1751-1758 (1993); hereafter “Ma”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated by reference into the instant rejection.  Additional claim interpretations are set forth below. 
Regarding amended claims 1, 4, 19, 53, 63, 67, 76, 77, 78, and the structure of formula (I), US’457 teaches and claims compounds having the structure XVII:

    PNG
    media_image1.png
    479
    388
    media_image1.png
    Greyscale

		(see, e.g., US’457 at claims 1, 35, 49).
This structure encompasses the instantly claimed genus because US’457 teaches and claims such structures having 
a W and Y of oxygen (see, e.g., US’457 at claims 35 and 46; see also id at ¶¶[0173]-[0175]); 
an X of -N(CH3)2 (see, e.g., US’457 at claims 35 and 46; see also id. at ¶¶[0174], [0176]-[0178]; compare id. with instant R1); 
an R17 that is absent (see, e.g., US’457 at claim 49; see also Fig. 1C); 
an R18 that is a carrier peptide comprising 5-7 contiguous arginine residues, wherein the carrier peptide comprises an acetyl moiety at the amino terminus of the carrier peptide and a glycine at the carboxy terminus (see, e.g., US’457 at 1, 4-9, 14-18, 33, 49-50; SEQ ID NOs: 158-161 and 386-388, Table 1 at ¶¶[0103]-[0166]; compare id. with instant R14, R17, R16, r, and R18); 
wherein R19 is a triethylene glycol tail (see, e.g., US’457 at claims 49 and 53-54; see also US’457 at ¶[0483], ¶[0281] at Table 3 on 51; compare id. with instant R3, R5, and x), 
wherein L1 is the linker of XXIX having the structure

    PNG
    media_image2.png
    277
    388
    media_image2.png
    Greyscale

(see, e.g., US’457 at claims 49, 55-57, noting that R24 is absent or hydrogen; compare id. with instant R3, R5, and x, and overlapping 5’ -P(O)R1-O- moiety within instant z);
wherein each Pi represents individual morpholino base pairing moieties that form a target sequence, such as “M23D” (see US’457 at claim 1, 35, 49,  at Fig. 1C, ¶[0284]; compare id. with instant R2); and
wherein L2 is a “linker up to 18 atoms in length comprising bonds selected from alkyl, hydroxyl, alkoxy,  . . . ester, carbonyl....” (see, e.g., US’457 at claim 49; compare id. with instant R12, specifically portion corresponding to -(CH2CH2O)n-).
Taken together, it is reasonably inferred that such claimed species direct and guide artisans to embodiments having the general form of 

    PNG
    media_image3.png
    551
    611
    media_image3.png
    Greyscale

(modified from US’457 at Fig. 1C to show the L2 linker as recited at claim 49; wherein the all variables are addressed above, and wherein “Carrier Peptide” would reasonably correspond to one of SEQ ID NOs: 158-161 and 386-388, as described at Table 1 at ¶¶[0103]-[0166]). Accordingly, compounds as instantly claimed, comprising a linker moiety L2 between the 3’ terminus of the oligonucleotide analogue and the carrier peptide are not novel, but instead fall directly into the scope of the prior art genus as claimed and described by US’457 (see, e.g., US’457 at claims 1, 35, 49-50, 53-57, and Fig. 1C).  Regarding instant claims 67, 70-71, 78, and the treatment of muscle disease such as Duchenne Muscular Dystrophy, US’457 teaches, claims, and discloses methods of treating Duchene muscular dystrophy (DMD) (see, e.g., US’457 at ¶¶[0367], [0478]-[0483], Example 30).  Therefore, such methods and applications for treating DMD by administering pharmaceutical formulations comprising peptide-oligomer compounds was already known in the prior art (see id.).  Furthermore, such compounds were disclosed and identified as antisense compounds targeting exon sequences in mRNA (see, e.g., US’457 at claims 59-61, and 65; ¶¶[0478]; see also id. at abs, ¶¶[0003], [0005]-[0010]).  Therefore, an artisan would readily predict and expect that all claimed and described compounds, could be successfully utilized to treat DMD (see, e.g., MPEP § 2121(I); see, e.g., MPEP §§ 2123(I)-(II)). The closest prior art of record is understood to be the embodiments lacking an L2 linker as claimed, namely “NG-11-0045”, “NG-11-0009”, and “NG-11-0010” (see, e.g., US’457 at Examples 29-30 and 32 at ¶¶[0477]-[0484], [0491]-[0495]), wherein each compound is reasonably understood to have the basic structure 5’-EG3-M23D-[L2]-G(R)5-7(Ac)1, wherein [L2] is absent, “M23D” is the morpholino oligonucleotide GGCCAAACCT‌CGG‌CTTA‌CCTGAAAT (see, e.g., US’457 at ¶¶[0478], [0483]; compare id. with instant R2 and z), and wherein “EG3” is triethylene glycol (see, e.g., US’457 at ¶[0483], ¶[0281] at Table 3 on 51; compare id. with instant R5).
The prior art of US’457 differs from the instantly claimed invention as follows: NG-11-0045, NG-11-0009, and/or NG-11-0010, and the subgenus described above only differ from the instant claims because L2 is absent in the closest prior art, and L2 is not explicitly identified as a triethylene glycol moiety (e.g., linker portion of instant R12, namely the -(OCH2CH2)n- portion of 
    PNG
    media_image4.png
    60
    183
    media_image4.png
    Greyscale
).  Therefore, the relevant issue is whether or not it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify make, use, and/or modify embodiments of US’457 by utilizing an L2 resulting in -(OCH2CH2)n-.
As noted above, US’457 explicitly teaches, discloses, claims, and directs artisans to utilize an L2 linker located between the carrier peptide and 3’ terminus of the oligonucleotide (see, e.g., US’457 at claims 1, 35, 49-50, 53-57, and Fig. 1C; see also US’457 at ¶¶[0107], ¶[0157]-[0163], discussing linkage of the carrier peptide and nucleic acid “by a variety of methods”, and referring to an “intervening linker”).  Therefore, an artisan would reasonably appreciate that the prior art explicitly teaches and directs artisans to utilize embodiments comprising an L2 at a specific location, wherein L2 is a “linker up to 18 atoms in length comprising bonds selected from alkyl, hydroxyl, alkoxy,  . . . ester, carbonyl....” (see, e.g., US’457 at id.; see also id. at claim 49).
In view of the disclosure and guidance of US’457 regarding L2, an artisan would readily appreciate that the exemplified embodiments of “NG-11-0045”, “NG-11-0009”, and “NG-11-0010”could be predictably modified to yield L2 containing compounds of form:
5’-EG3-M23D-[L2]-G(R)5(Ac)	“Variant-NG-11-0045”
5’-EG3-M23D-[L2]-G(R)6(Ac)	“Variant-NG-11-0009”
5’-EG3-M23D-[L2]-G(R)7(Ac)	“Variant-NG-11-0010”
5’-EG3-M23D-[L2]-G(R)8(Ac)	“Variant-NG-11-0216”
More specifically, an artisan would readily appreciate that the linker moiety L2 could preferably be “up to 18 atoms in length comprising bonds selected from alkyl, hydroxyl, alkoxyl, . . . carbonyl....”, while still having a reasonable expectation of success in the treatment of DMD as claimed by the prior art (see, e.g., US’457 at ¶[0160], claim 49-50, claims 59-61 and 63).
Regarding the selection of an L2 moiety, an artisan looking for potential linkers “up to 18 atoms in length comprising bonds selected from alkyl, hydroxyl, alkoxyl, . . . carbonyl” would reasonably look to the linker arts. PEG-like linkers are well-known in the linker arts, and one of ordinary skill looking at the US’457 disclosure would readily appreciate the presence of triethylene glycol at the 5’ terminus of exemplified and claimed embodiments (see, e.g., US’457 at Figures 1C and 3, ¶¶[0107], [0158]-[0160], [0163], claims 49-50 and 53-54), and readily appreciate that triethylene glycol is within the scope of the L2 (see id).  Upon review of the linker arts, an artisan would readily determine that the use of triethylene glycol to derive a linker comprising -(CH2CH2O)3- was known in the oligonucleotide arts since at least circa 1993 (see, e.g., Ma at abs, 1754 at col I-II at bridging ¶, discussing Linker B and explicitly noting that the linker was derived from triethylene glycol; see also id. at Figures 3 and 4 on 1754-1755, noting that at Figure 4, -(CH2CH2O)3- at LB would be reasonably understood to be the linker portion derived from triethylene glycol).  In view of US’457 and Ma, it would be obvious to utilize a bifunctional L2 moiety comprising Z1-(CH2CH2O)3-Z2, wherein each “Z” simply represents a bond or linking moiety sufficient to conjugate one end of the triethylene glycol derived linker to the 3’ terminus of the oligonucleotide analogue, and the other end to the carboxy terminus (“-C(O)OH”) of the glycine moiety in the carrier peptide.  Specifically, Z1 would reasonably be selected to yield a “-C(O)-O-” moiety, exactly as shown for use with the triethylene glycol tail at the 5’ end as shown and disclosed by US’457 (see, e.g., US’457 at Fig. 1C).  Similarly, Z2 would reasonably be selected to bind to the carboxy terminus (“-C(O)OH”) of the glycine moiety in the carrier peptide (see, e.g., US’457 at Fig. 1C).  In view of the guidance of the prior art, an artisan would reasonably be directed to make, use, and synthesize compounds comprising an L2 moiety suitable for yielding the structure (3’ terminus of the ASO)-C(O)-O-(CH2CH2O)3-(C-terminus of Carrier peptide). Such chemical linkages are well-within the ordinary skill in the art, and all such linkages involving only “bonds selected from alkyl, hydroxyl, alkoxyl, . . . carbonyl” are presumed fully enabled in view of the fully enabled subgenus of US’457 comprising L2 linkers (see, e.g., MPEP § 2121(I) and §§ 2123(I)-(II), noting that the prior art is presumed fully enabled for all that it discloses, including all L2 within the subgenus of US’457 at claim 49).  
	Accordingly, in view of US’457 and Ma, the prior art establishes that (i) triethylene glycol was an a prior art element, (ii) an art-recognized bifunctional linker for use with oligonucleotide constructs, and (iii) that triethylene glycol derived linkers resulted in a linker “up to 18 atoms in length”, and comprising only bonds selected from “alkyl, hydroxyl, alkoxyl, . . . carbonyl” exactly as required by US’457 (see, e.g., US’457 at ¶¶[0107], [0157]-[0163], claims 49-50, 59-61, and 63; see also Ma at abs, 1754 at col I-II at bridging ¶, Figures 3 and 4 on 1754-1755).  Therefore, the use of triethylene glycol linkers is within the scope of the genus of US’457, is not a point of novelty, and absent evidence to the contrary, all chemical methods required to make and use such prior art linkers is reasonably understood to be fully enabled and well-within the ordinary skill in the art in view of the genus described by US’457 genus (see, e.g., id.; see also MPEP § 2121(I))). 
	Predicted and Expected results: Arginine-rich sequences are disclosed as having numerous benefits upon conjugation to morpholino sequences, including increased/enhanced PMO cellular uptake (see, e.g., US’457 at ¶[0008]), reduced toxicity via a glycine at the amino terminus and lack of unnatural amino acids (see, e.g., US’457 at ¶[0104] and ¶¶[0106]-[0107], noting that ¶[0107] reasonably identifies that the (Arg)x-glycine may be linked to the PMO via a linker), duplex stabilization (see, e.g., US’457 at ¶¶[0117]), among multiple other benefits (see, e.g., US’457 at ¶¶[0112]-[0117]).  More specifically, all L2 containing variants of NG-11-0045, NG-11-0009, and NG-11-0010 would be reasonably expected to continue to be suitable for use in the treatment of animal models for Duchene muscular dystrophy (DMD), and would be predicted to treat DMD by inducing exon 23 skipping and thereby restore functional dystrophin expression  (see, e.g., US’457 at ¶¶[0367], [0478]-[0483], Example 30).  Additional applications with other antisense compounds targeting exon sequences in mRNA would also be obvious and predicted and expected to work successfully (see, e.g., US’457 at ¶¶[0478]; see also id. at abs, ¶¶[0003], [0005]-[0010]).  The presence of a linker would be predicted and expected to impart any benefits attributable to the linker into the constructs of NG-11-0045, NG-11-0009, and NG-11-0010.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: First, the instantly claimed invention is the simple substitution of a known prior art linker (e.g., a triethylene glycol linker (OCH2CH2)3-, as taught by Ma and suggested in view of US’457) into any one of the prior art compounds of NG-11-0045, NG-11-0009, NG-11-0010, or NG-11-0216 as taught by the primary reference, wherein the linker would be placed at the [L2] position exactly as taught and suggested by the primary reference according to the known methods of Peptide-Oligomer formation as taught by US’457, which would predictably yield antisense compounds of form 5’-EG3-M23D-[L2]-G(R)5-8-3’, specifically compounds having the predicted and expected structure of 5’-EG3-M23D-[C(O)-(OCH2CH2)3]-G(R)5-7(Ac)-3’, wherein such compounds would be predicted and expected to retain their utility as antisense agents capable of inducing exon 23 skipping and restoration of functional dystrophin expression in MDX mice, and additionally exhibit numerous benefits including having enhanced hydrophilicity, reduced toxicity, increased stabilization, and increased cellular transport relative to the unmodified oligomer as taught and suggested by the primary reference (see, e.g., MPEP § 2143(I)(B), (G); § 2144.07).  Second, the instantly claimed invention is the simple combination of prior art elements (i.e., known prior art compounds, known linkers, known positions to place linkers) according to known methods of designing peptide-oligomer conjugates, to predictably and expectedly obtain antisense compounds of form 5’-EG3-M23D-[Linker]-G(R)5-8-3’, specifically compounds having the predicted and expected structure of 5’-EG3-M23D-[C(O)-(OCH2CH2)3]-G(R)5-7(Ac)-3’, which would be predicted and expected to retain their utility as antisense agents capable of inducing exon 23 skipping and restoration of functional dystrophin expression in MDX mice, and additionally exhibit numerous benefits including having enhanced hydrophilicity, reduced toxicity, increased stabilization, and increased cellular transport relative to the unmodified oligomer as taught and suggested by the primary reference (see, e.g., MPEP § 2143(I)(A), (G); § 2144.07).  Furthermore, each prior art element would merely be expected to perform the same function in combination as it does separately (see, e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 417, 82 USPQ2d 1385, 1396 (2007), noting that "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability”).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Therefore, the prior art is presumed fully enabled, including compounds comprising a [L2] linker “up to 18 atoms in length comprising bonds selected from alkyl, hydroxyl, alkoxyl, . . . carbonyl....” as claimed by the primary reference.  It is well-within the ordinary skill in the chemical and oligopeptide-oligonucleotide conjugate arts to make, use, and modify the prior art embodiments of NG-11-0045, NG-11-0009, and NG-11-0010, by adding an [L2] linker in the manner suggested, claimed, and disclosed by the primary reference.  In addition, an artisan would reasonably predict and expect that such modified compounds comprising an [L2] linker would retain their same art-recognized utility and also exhibit beneficial properties attributable to the [L2] linker and carrier peptide.  In sum, making a compound within a prior art genus by simply adding a known linker to a known compound, at a known position, would merely yield the expected results, namely a compound suitable for use in the applications disclosed and taught by the primary reference.
	Accordingly, 1, 4, 19, 53, 63, 67, 70-71, and 76-78 are rejected in view of the prior art. 

Response to Arguments
Applicant's arguments filed 5/18/2022 has been fully considered but are not persuasive.  Arguments pertaining to withdrawn rejections have been rendered moot.
It is the Examiner’s understanding that Applicant traverses the prior rejection in view of US’457, Ma, and US’386 at pages 15-32 of the Reply (see, e.g., Reply filed 5/18/2022 at 15-32 at § “Claim Rejection - 35 -USC § 103”).  Examiner notes that the arguments have been substantially rendered moot in view of the revised rejection set forth above.  Remaining applicable arguments pertaining to US’457 and Ma are discussed below.
It is the Examiner’s understanding that Applicant generally summarizes the rejection (see, e.g., Reply filed 5/18/2022 at 15 at 1st full ¶; see also Reply filed Reply filed 10/29/2021 at 27 at 1st full ¶).  This is neither disputed nor dispositive of the rejection; Examiner directs Applicant to the revised rejection set forth above.  
At pages 15-16, it is the Examiner’s understanding that Applicant is partially reiterating the amended claim scope (see, e.g., Reply filed 5/18/2022 at page 15 at 2nd full ¶ to 16 at 1st full ¶, beginning with “As can be seen...”). This is neither disputed nor dispositive of the rejection as each limitation has been fully addressed, was known in the prior art, and has been rejected as obvious for reasons under MPEP § 2143(I)(A), (B), and (G).
It is the Examiner’s understanding that Applicant is alleging that the Examiner failed to address the placement of a linker between the peptide and the PMO (see, e.g., Reply filed 5/18/2022 at 16 at final ¶ to 17 at 2nd ¶; see also Reply filed 10/29/2021 at 27 at 2nd full ¶, raising similar arguments).  This is not persuasive because the placement of the linker has been directly addressed in the rejection.  Specifically, the [L2] linker is located between the Peptide and Oligomer portions of the disclosed constructs (see, e.g., US’457 at claim 49 at the [L2] linker, ¶¶[0107], [0157]-[0163]).  Therefore, the prior art clearly teaches, discloses, and directs artisans to utilize compounds comprising an internally located [L2] linker as described and claimed by the primary reference (see id).  Applicant fails to acknowledge or address the explicit guidance cited and relied upon by the Examiner regarding the placement of the [L2] linker.  Therefore, such arguments are not persuasive.
At page 17, it is the Examiner’s understanding that Applicant is alleging that “the cited art does not motivate one of skill in the art to pursue peptide-oligomers [as claimed]” (see, e.g., Reply filed 5/18/2022 at 17 at 1st ¶).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rationales relied upon by the Examiner have been explicitly identified in the rejection under MPEP § 2143(I)(A), (B), and (G) as explained in the paragraph starting with “[t]herefore, it would have been obvious...” (incorporated herein).   Therefore, the Examiner has set forth multiple rationales supporting a determination of obviousness.  Examiner notes that Applicant does not appear to dispute the rationales under MPEP § 2143(I)(A) or (G) on record, which are maintained above.
At page 17, it is the Examiner’s understanding that Applicant is alleging that the single reference of US’457 (rather than the combination of references relied upon by the Examiner), fails to disclose “the use of an internal PEG motif as a linking moiety, as is presently claimed” (see, e.g., Reply filed 5/18/2022 at 17 at 2nd ¶). This is not dispositive of obviousness because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, US’457 is relied upon as explicitly teaching an internally located linker [L2] as described by the reference (see, e.g., US’457 at claim 49, ¶¶[0107], [0157]-[0163]), and the description of [L2] fully and literally encompasses any linkers of “up to 18 atoms in length comprising bonds selected from alkyl, hydroxyl, alkoxyl, . . . carbonyl....”, which necessarily encompass PEG linkers such as triethylene glycol (see Rejection, above).   
At page 17, it is the Examiner’s understanding that Applicant is alleging that the single reference of US’457 (rather than the combination of references relied upon by the Examiner), does not provide a motivation to arrive at the instantly claimed invention (see, e.g., Reply filed 5/18/2022 at 17 at 3rd ¶). This is neither disputed nor dispositive of obviousness because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the Examiner’s rationales supporting a determination of obvious have been explicitly set forth on record and correspond to the rationales described at MPEP § 2143(I)(A), (B), and (G). Examiner notes that Applicant does not appear to dispute or address the rationales under MPEP § 2143(I)(A) or (G) on record.
At pages 17-20, it is the Examiner’s understanding that Applicant is alleging that Ma does not teach and establish the use of triethylene glycol linkers in the conjugation arts for multiple reasons (see, e.g., Reply filed 5/18/2022 at 17 at final ¶ to 20 at 1st partial ¶), including that the linker “Lb” disclosed by Ma is limited to the entire phosphate-containing moiety identified at Figure 4 of Ma on page 1755 (see, e.g., Reply filed 5/18/2022 at 18-19 at bridging ¶, 19 at 2nd full ¶). The Applicant’s underlying premise appears to stem from a misreading of the Ma reference.  The misreading is evidenced by the description of Linker D of Ma, which is described as having a “17-atom backbone” (see, e.g., Ma at 1754 at col I-II at bridging ¶).  This is pertinent because one of ordinary skill in the art would readily appreciate that the “linker” with a “17-atom backbone” as shown at Figure 4 on 1755 of Ma was the 17-atom long linker of “-(CH2CH2O)5-CH2CH2-”, but not the entire 23-atom long linker shown as “-OP(O)2O-(CH2CH2O)5-CH2CH2-OP(O)2O-” at Figure 4.  Accordingly, in view of the complete disclosure of Ma, an artisan would reasonably and readily appreciate that the 5’ and 3’ terminal moieties of “-OP(O)2O-” and “-OP(O)2O-” at the end of each linker shown at Figure 4 corresponded to the end-groups located at each terminal nucleotide being linked, exactly as described by Ma (see, e.g., Ma at 1754 at col I-II at bridging ¶, 1754 at col II at 1st partial to penultimate ¶¶, noting that the linker length “does not include the two terminal phosphates”).  Likewise, upon reading Ma, an artisan would readily appreciate that the triethylene glycol linker of Linker B did not include the entire 5’ and 3’ terminal moieties of “-OP(O)2O-” and “-OP(O)2O-” as suggested by the Applicant.  Rather, one of ordinary skill in the art would appreciate that a “triethylene glycol linker” would have the general structure Z1-(CH2CH2O)3-Z2, wherein each “Z” simply represents a bond or linking moiety sufficient to conjugate one end of the triethylene glycol linker to each compound at issue.  Accordingly, arguments premised upon a misreading of the prior art is not persuasive because Ma literally discloses the use of triethylene glycol derived linkers.
At pages 17-20, it is the Examiner’s understanding that Applicant is alleging that Ma does not teach and establish the use of triethylene glycol linkers in the conjugation arts for multiple reasons (see, e.g., Reply filed 5/18/2022 at 17 at final ¶ to 20 at 1st partial ¶); it is the Examiner’s understanding that Applicant is alleging that Ma is non-analogus art limited to RNA/DNA duplex stabilization and not applicable to Peptide-Linker-oligonucleotide conjugates as presently claimed (see, e.g., Reply filed 5/18/2022 at 19 at 1st full ¶).  First, prior art is applicable for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), and here Ma discloses that triethylene glycol linkers were known in the prior art (see, e.g., Ma at abs, 1754 at col I-II at bridging ¶). Second, per MPEP § 2141.01(a), art is analogous when a prior art reference is in the field of applicant’s endeavor or, if not, then when it is reasonably pertinent to the particular problem with which the applicant was concerned.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ma pertains to linker-modified oligonucleotides and therefore appears to be in the applicant’s field of endeavor; in addition to or alternatively, Ma pertains to triethylene glycol derived linkers suitable for conjugation to oligonucleotides, which is directly pertinent to the problem with which applicant was concerned.  Accordingly, Ma is analogous art.  Third, if Applicant means to allege that Ma renders additional, unclaimed embodiments obvious, this is neither disputed nor dispositive of obviousness because it does not refute the teachings of Ma relied upon by the Examiner to establish obviousness (see, e.g., MPEP §§ 2123(I)-(II), noting that prior art is applicable for all that it discloses).  In sum, arguments suggesting or alleging that Ma is non-analogous art or otherwise teaches additional topics not relied upon by the Examiner have been fully considered but not found persuasive.
At pages 17-20, it is the Examiner’s understanding that Applicant is alleging that Ma alone (rather than the combination of references relied upon by the Examiner) does not render the pending claims obvious (see, e.g., Reply filed 5/18/2022 at 18 at 1st full ¶, 18-19 at bridging ¶, 19 at 1st full ¶, 19 at 2nd full ¶, 19-20 at bridging ¶).  It is neither disputed nor dispositive of obviousness that Ma alone does not render the claimed invention obvious because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, US’457 is relied upon as explicitly teaching an internally located linker [L2] (see, e.g., US’457 at claim 49, ¶¶[0107], [0157]-[0163]), and Ma is relied upon as specifically teaching that triethylene glycol may be utilized to form a bifunctional linker (see, e.g., Ma at abs, 1754 at col I-II at bridging ¶).
At page 19, it is the Examiner’s understanding that Applicant is alleging that Ma alone does not teach or disclose the R13 or R14 moiety presently claimed (see, e.g., Reply filed 5/18/2022 at 19-20 at bridging ¶).   It is neither disputed nor dispositive of obviousness that Ma alone does not render the claimed invention obvious because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Instant R13 is a bond and is therefore present and moot.  Instant R14 is fully satisfied by the sequences taught and disclosed by US’457, including the sequence of G(R)6(Ac) among others (see, e.g., US’457 at Example 29 at ¶[0477]; claims 1, 4-9, 14-18, 33, 49-50; SEQ ID NOs: 158-161 and 386-388, Table 1 at ¶¶[0103]-[0166]).  Accordingly, instant R13 and R14 were fully addressed in the rejection.  If Applicant is referring to the -C(O)-O- moiety shown at instant R12, US’457 is presumed fully enabled to make and use all compounds within the scope of the claims (see, e.g., MPEP §§ 2121(I)-(III), 2123(I)-(II)), including compounds comprising an [L2] linker between the 3’ oligonucleotide analogue terminus and the carboxy terminus of the carrier peptide, conjugated to each compound via any linkage known in the prior art.  Here, it would be obvious to specifically utilize a -C(O)-O moiety to conjugate the [L2] linker to the 3’ terminus because such linkage is exemplified at the 5’ terminus with a similar triethylene glycol moiety (see, e.g., US’457 at Fig. 1C, claim 49; see also Rejection, above). It is well-within the ordinary skill in the art to make and use various leaving groups on bifunctional linkers to achieve a desired chemical conjugation between two moieties.  Furthermore, all such linkages at issue are well-within the ordinary skill in the art, and all such linkages are presumed fully enabled in view of the fully enabled subgenus of US’457 comprising L2 linkers (see, e.g., MPEP § 2121(I) and §§ 2123(I)-(II), noting that the prior art is presumed fully enabled for all that it discloses, including all L2 within the subgenus of US’457 at claim 49, which includes all possible 18 atom in length linkers comprising the moieties recited at claim 49 of US’457; see also discussion in following paragraph regarding the level of one of ordinary skill in the art).  
	At pages 16-17 and 19-21, it is the Examiner’s understanding that Applicant is attempting to argue that one of ordinary skill in the art would not know how to use a bifunctional PEG-based linker to conjugate two compounds (see, e.g., Reply filed 5/18/2022 at 16 at final ¶ to 17 at 1st ¶, 19-20 at bridging ¶, 20-21 at bridging ¶).  This argument is not persuasive or credible because the Examiner is allowed to rely upon the ordinary level of skill in the art, and per MPEP § 2141.03(I) 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397.
Here, one of ordinary skill in the art would readily appreciate that PEG-based linkers were commonly utilized as spacer moieties in the chemical arts, and would further appreciate that US’457 was fully enabled for the use of any L2 moiety within the scope of at least claim 49. The prior art is replete with guidance regarding the usage of PEG-based linkers.  For example, US2009/0186802A1 (Jul. 23, 2009; Alluis et al.) taught and disclosed the genus of P-L-N circa 2009, wherein P was a cell penetrating peptide (including polyarginine sequences), N is a nucleic acid analog (including morpholinos and other ASO, and L was a hydrophilic polymer such as PEG attached via divalent organic radicals (see, e.g., US’802 at abs; SEQ ID NOs: 31-32, ¶¶[0013], [0038], [0071]-[0072], [0117]-[0125], [0130], claims 1, 3-5).  As a further example, US7038078 (May 2, 2006; Aldrich et al.) discloses that, circa 2002, it was already known in the art that small PEG-like chains could be advantageously used as heterobifunctional linkers (see, e.g., US’078 at col 2 at lines 4-65, col 16 at lines 29-35). As a further example, Adamo et al (Adamo et al., Interchangeable PEG-Supported Synthesis of Peptide-Oligonucleotide Chimeras, Eur. J. Org. Chem., 2603-2609 (2004); hereafter “Adamo”) discloses that circa 2004, multiple methods for preparing peptide-PEG-oligonucleotides conjugates were known in the prior art (see, e.g., Adamo at title, abs, Scheme 1 on 2604, passim).  In sum, the usage of PEG-like moieties as heterobifunctional linkers conjugating different components together is not a point of novelty, is fully enabled, and is well-within the ordinary skill in the art (see, e.g., MPEP § 2141.03; see also Ma as described in the rejection above).  No showing of inoperability under MPEP § 716.07 has been placed on record to date. 
It is the Examiner’s understanding Applicant is alleging improper hindsight (see, e.g., Reply filed 5/18/2022 at 19 at penultimate ¶, 21 at 1st full ¶, 21 at 2nd full ¶). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Applicant fails to identify any compound not fully taught and fully enabled in the prior art.  Notably, the subgenus of compounds having the general structure 5’-HO(CH2CH2O)--C(O)-[Oligonucleotide analogue]-[L2]-G(R)5-7(Ac)-3’ are all obvious in view of the prior art.  Critically, the only difference between the prior art and the instant claims is that the instant Applicant selected a specific species of linker L2 within the prior art genus set forth by US’457.  Accordingly, Applicant has failed to identify any evidence of improper hindsight gleaned only from the instant disclosure.
At page 20, it is the Examiner’s understanding that the rationale of MPEP § 2143(I)(B) (i.e., simple substitution) is not applicable because 
Applicant fails to appreciate how the disclosure of the ‘457 publication, teaching a peptide directly conjugated to a PMO . . .would motivate one of skill in the art to arrive at [the claimed invention]
(see, e.g., Reply filed 5/18/2022 at 19 at penultimate ¶, 21 at 1st full ¶, 21 at 2nd full ¶).
These arguments are not persuasive because the premise fails to acknowledge that US’457 is not limited embodiments wherein peptides are “directly conjugated to a PMO”.  Rather, US’457 discloses and fairly directs artisans to all species within at least the subgenus of compounds having the general structure 5’-HO(CH2CH2O)--C(O)-[Oligonucleotide analogue]-[L2]-G(R)5-7(Ac)-3’ (see, e.g., US’457 at claims 1, 35, 49-50, 53-57, and Fig. 1C; see also US’457 at ¶¶[0107], ¶[0157]-[0163]; see also Rejection above).
	At 21, it is the Examiner’s understanding Applicant recites case law, but fails to apply the facts of each case to the instant application (see, e.g., Reply filed 5/18/2022 at 21 at 1st full ¶).  Accordingly, the holdings of these cases are neither disputed nor dispositive of the instant rejection.
	At page 21, it is the Examiner’s understanding that Applicant alleges that there is no reason to believe that the skilled artisan “could predict, with certainty” that the linking moiety of Ma could be utilized in the constructs of US’457 (see, e.g., Reply filed 5/18/2022 at 21 at 3rd full ¶).  This is not dispositive of obviousness because “certainty” is not required to establish obviousness. Per MPEP § 2143.02(II), “obviousness does not require absolute predictability”, but instead only requires “at least some degree of predictability”.  In the instant case, US’457 is understood to be fully enabled for all that it discloses (see, e.g., MPEP § 2141.03), including the entire genus and subgenera of structures comprising an L2 linker exactly as claimed, described, and reasonably suggested by US’457 (see, e.g., US’457 at claims 1, 35, 49-50, 53-57, and Fig. 1C; see also US’457 at ¶¶[0107], ¶[0157]-[0163]; see also Rejection above). No evidence of inoperability commensurate in scope with the requirements of MPEP § 716.07 has been placed on record to date.
Here, it is the Examiner’s position that the prior art fully teaches, discloses, and renders obvious the subgenus of compounds of form 5’-HO(CH2CH2O)-C(O)-[Oligonucleotide analogue]-[L2]-G(R)5-7(Ac)-3’ (see, e.g., US’457 at claims 1, 35, 49-50, 53-57, and Fig. 1C; see also US’457 at ¶¶[0107], ¶[0157]-[0163]; see also Rejection above).  The claimed compounds fall within the prior art genus and subgenus, and only differ with respect to US’457 because US’457 does not expressly teach that [L2] may be derived from triethylene glycol.  However, triethylene glycol linkers were known in the prior art as evidenced by Ma.  Per MPEP § 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the court noted that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle" (see 325 U.S. at 335, 65 USPQ at 301.).  Likewise, reviewing prior art lists of known linkers to meet the known requirements of [L2] as described by US’457 is “no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle" (see 325 U.S. at 335, 65 USPQ at 301.; see also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 417, 82 USPQ2d 1385, 1396 (2007), noting that "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability”).  Therefore, it is the Examiner’s position that placing a known linker into the known [L2] of the known subgenus of compounds of form 5’-HO(CH2CH2O)-C(O)-[Oligonucleotide analogue]-[L2]-G(R)5-7(Ac)-3’, exactly as suggested by US’457, is obvious for at least the rationales set forth at MPEP § 2143(I)(A), (B), and (G).

Repeated Allegations of Unexpected Results
At pages 21-32, Applicant again alleges the existence of unexpected results on the basis of the Zhou declaration filed January 29th, 2021 (see, e.g., Reply filed 5/18/2022 at page 21 at penultimate ¶ to 32 at final ¶; see also Reply filed 10/29/2021 at 28 at 3rd full ¶).  No new evidence of unexpected results has been set forth on record. The data in the Zhou declaration referred to by Applicant has previously been fully considered but not deemed persuasive for reasons set forth on record (see, e.g., Non-Final mailed 1/19/2022 at 18 at “Response to Allegations of Unexpected Results” to 37 at 2nd full ¶; see also Interview Summary mailed 8/20/2021 at page 2; see also Final mailed 5/04/2021 at 38 to 49).  These reasons remain pertinent, and the Examiner maintains the position of record. 
As an initial matter, Examiner notes that Applicant repeatedly sets forth statements amounting to speculation, conjecture, or opinion that is unsupported by objective evidence (see, e.g., Reply filed 5/18/2022 at page 21 at penultimate ¶ to 32 at final ¶, wherein Applicant opines regarding what a “skilled artisan could predict”, what “one of skill in the art [would] pursue”, what “[o]ne of skill in the art would understand”, what “one would find” unexpected and unobvious, what “one of skill in the art would predict”, what a “skilled artisan” would recognize, what a “skilled artisan would appreciate”, what “the skilled artisan would acknowledge”, etc.).  Examiner notes that arguments pertaining to the skepticism of experts, operability of the prior art, and unexpected results must be supported by evidence (see, e.g., MPEP §§ 716.02, 716.05, 716.07).  In the absence of objective evidence, such arguments are understood to be arguments of counsel. Per MPEP § 761.01(c)(II), arguments of counsel cannot take the place of evidence in the record.  Furthermore, such statements amount to the Applicant attempting to either speak on the behalf of the Declarant or otherwise reinterpret (or add to) what the Declarant set forth in the declaration filed January 29th, 2021.  This is improper.  Per MPEP § 716.02(g), such statements must be placed in the form of a declaration (see, e.g., MPEP §§ 716, 716.01(c)(I)-(II), 716.02(g)) and the Declarant has the burden to explain the practical and statistical significance of the proffered data commensurate in scope with the requirements of MPEP § 716.02 (see, e.g., MPEP §§ 716, 716.02, 716.02(a)-(g)).  Accordingly, statements amounting to opinion, conjecture, or speculation that is unsupported by objective evidence has been fully considered but not found persuasive.  Evidence and facts presented have been fully considered below or were previously fully considered on record. 
Arguments pertaining to PPMO-4 are moot because PPMO-4 has been identified as allowable.  The remaining issue is whether or not PPMO-4 is representative of the full scope of the pending claims (i.e., >trillions of compounds).  For reasons of record, the Examiner has concluded that the limited data in the Zhou Declaration pertaining to PPMO-4 does not reasonably represent the full scope of the pending claims.  Therefore, experiments using PPMO-4 are insufficient to establish unexpected results commensurate in scope with the requirements of MPEP § 716.02 for the full scope of the pending claims for reasons set forth in the previous action, which are incorporated herein.
As previously described on record, the Zhou Declaration fails to establish unexpected results commensurate in scope with the requirements of MPEP § 716.02 because to establish unexpected results sufficient to rebut prima facie obviousness: evidence of unexpected results must be commensurate in scope with the claims (see, e.g., MPEP § 716.02(d)), weighed against the teachings of the prior art and expected results (see, e.g., MPEP § 716.02(c), noting that “Expected beneficial results are evidence of obviousness”), and provide statistical and practically significant results (see, e.g., MPEP § 716.02(b)) relative to the closest prior art of record (see, e.g., MPEP § 716.02(e)), wherein such data is presented in the form of a declaration or affidavit (see, e.g., MPEP § 716.02(g)).  These requirements were fully considered in a previous action, and those discussions are incorporated herein (see, e.g., Non-Final mailed 1/19/2022 at 18 at “Response to Allegations of Unexpected Results” to 37 at 2nd full ¶). 
MPEP § 716.02(a)
At page 22-23, Applicant alleges that the compounds presently claimed show a “greater than expected result” and thereby allegedly satisfy the requirements of MPEP § 716.02(a) (see, e.g., Reply filed 5/18/2022 at 22 at final ¶ to 23 at 3rd ¶).  These arguments have been fully considered but not found persuasive as explained below.
As an initial matter, Examiner notes that the Declarant did not allege that triethylene linkers were novel or that the usage of a bifunctional triethylene linker was novel (see Dec. filed 1/29/2021, passim).  This is pertinent because it is the Examiner’s understanding that Applicant is now attempting to argue that one of ordinary skill in the art would not know how or why to use a bifunctional PEG-based linker to conjugate two compounds (see, e.g., Reply filed 5/18/2022 at 22 at final ¶ to 23 at 3rd ¶).  This argument is not persuasive or credible because the Examiner’s position assumes the knowledge attributable to one of ordinary level of skill in the art, and per MPEP § 2141.03(I) 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397.
Here, Applicant attempts to dismiss the Examiner’s previous explanation using US’463 on the basis that a “tail” moiety could not inform an artisan of the expected results of utilizing a chemically similar compound as a bifunctional linker moiety (see, e.g., Reply filed 5/18/2022 at 22 at final ¶ to 23 at 3rd ¶).  This is not persuasive.  Examiner notes that one of ordinary skill in the art would readily appreciate the general utility and applicability of PEG-based linkers and moieties as generally utilized in the prior art. The prior art is replete with guidance regarding the usage of PEG-based linkers.  For example, US2009/0186802A1 (Jul. 23, 2009; Alluis et al.) taught and disclosed the genus of P-L-N circa 2009, wherein P was a cell penetrating peptide (including polyarginine sequences), N is a nucleic acid analog (including morpholinos and other ASO, and L was a hydrophilic polymer such as PEG attached via divalent organic radicals (see, e.g., US’802 at abs; SEQ ID NOs: 31-32, ¶¶[0013], [0038], [0071]-[0072], [0117]-[0125], [0130], claims 1, 3-5).  US’802 unambiguously identifies that, circa 2009, it was understood that a “PEG-based linker” is advantageously “flexible, non immunogenic, not susceptible to cleavage by proteolytic enzymes and enhances the solubility in aqueous media of the CPP-nucleic acid conjugates” (see, e.g., US’802 at ¶¶[0077]-[0078]).  As a further example, US7038078 (May 2, 2006; Aldrich et al.) discloses that, circa 2002, it was already known in the art that small PEG-like chains could be advantageously used as heterobifunctional linkers (see, e.g., US’078 at col 2 at lines 4-65, col 16 at lines 29-35).  US’078 identifies that it was known “[a]s early as 1975” that PEG chains could help reduce the antigenicity and immunogenicity of proteins” (see, e.g., US’078 at col 1 at lines 55-65), that “PEGylated molecules have numerous advantages” (see, e.g., US’078 at col 2 at lines 4-5), and that “PEG-like chains have primarily been used as spacers and linkers” (see, e.g., US’078 at col 2 at lines 40-42).  Additionally, Adamo et al (Adamo et al., Interchangeable PEG-Supported Synthesis of Peptide-Oligonucleotide Chimeras, Eur. J. Org. Chem., 2603-2609 (2004); hereafter “Adamo”) discloses that circa 2004, multiple methods for preparing peptide-PEG-oligonucleotides conjugates were known in the prior art (see, e.g., Adamo at title, abs, Scheme 1 on 2604, passim).  Adamo provides a motivation to utilize a PEG spacer to conjugate oligonucleotides to cell-penetration peptides to overcome art-recognized limitations (see, e.g., Adamo at 2603 at abs, col I-II), wherein such PEG spacers are utilized to facilitate conjugation of oligonucleotides and peptides (see, e.g., Adamo at Scheme 1 on 2604, passim).  In sum, arguments alleging unexpected results premised upon the unsupported presumption that PEG-spacers are novel or otherwise have unknown benefits are not persuasive in the absence of unambiguous objective evidence set forth in the form required at MPEP § 716.02(g).
	As noted in the previous analysis of the Zhou Declaration, Examiner again notes that an effect can either be expected or unexpected (see, e.g., MPEP § 716.02(a)(I)).  As noted above, a PEG-based spacer is not novel and has predicted and expected benefits (see, e.g., US’802 at ¶¶[0077]-[0078]; see, e.g., US’078 at col 1 at lines 55-65, col 2 at lines 4-5).  Here, the prior art clearly and unambiguously directs artisans to the subgenus of compounds having the general structure of 5’-HO(CH2CH2O)--C(O)-[Oligonucleotide analogue]-[L2]-G(R)5-7(Ac)-3’, wherein [L2] is defined in a manner encompassing prior art PEG spacers (see, e.g., US’457 at claims 1, 35, 49-50, 53-57, and Fig. 1C; see also US’457 at ¶¶[0107], ¶[0157]-[0163]; see also Rejection above).  This is pertinent because PEG-based spacers would be generally expected and predicted to provide a linker that is “flexible, non immunogenic, not susceptible to cleavage by proteolytic enzymes” and that would “enhances the solubility in aqueous media of the CPP-nucleic acid conjugates” (see, e.g., US’802 at ¶¶[0077]-[0078]; see also US’463 at Fig. 2I, ¶[0050]; see also US’078 at col 1 at lines 55-65, col 2 at lines 4-5). Accordingly, PEG-based linkers (e.g., triethylene glycol moieties) are prior art elements, previously utilized with PMOs and oligonucleotides, which would be predicted and expected to enhance solubility and reduce susceptibility to proteolytic cleavage (see, e.g., US’802 at ¶¶[0077]-[0078]), and such linkers fall within the scope of [L2] as defined by US’457. Therefore, any enhancement or improvement attributable to the enhanced solubility of the triethylene glycol moiety, or reduction of proteolytic cleavage, cannot be said to be unexpected or unpredicted per MPEP § 716.02(a)(I) (see also MPEP § 716.02(c)(II), noting that “expected beneficial results are evidence of obviousness” not non-obviousness).
	The Examiner’s position is that the limited data set forth in the Zhou reference is insufficient to exclude the “expected beneficial results” known in the prior art, including improved solubility and reduced proteolytic cleavage.  Therefore, the declaration fails to clearly establish “greater than expected results” as required by MPEP § 716.02(a)(I). 
Examiner notes that the Declarant did not allege or explain why the proffered results could not be explained by the expected benefits attributable to PEG-like spacers (see Dec. filed 1/29/2021, passim; see also MPEP §§ 716.02, 716.02(b), noting that the burden to explain proffered data is on the Applicant).  This is pertinent because Applicant now alleges that “the claimed compounds do not simply “duplicate the effect attributable to triethylene glycol, namely enhancement of solubility” (see, e.g., Reply filed 5/18/2022 at 23 at 2nd ¶).  However, such statements are not supported by objective evidence, placed in the form of a declaration (see, e.g., MPEP §§ 716, 716.01(c)(I)-(II), 716.02(g)), or otherwise supported by any case law identified on record. Therefore, such statements appear to be unsupported arguments of counsel.
Applicant’s reliance upon PPMO-4 is acknowledged (see, e.g., Reply filed 5/18/2022 at 23 at 2nd ¶), but moot. PPMO-4 is not the closest prior art of record to embodiments within the scope of claim 1 as required by MPEP § 716.02(e), and no evidence that data pertaining to PPMO-4 could reasonably be extended to the full genus of instant claim 1 has been placed on record (see, e.g., MPEP § 716.02(d); see discussion below).
At page 23 it is the Examiner’s understanding that Applicant is attempting to rebut whether or not a prima facie case of obviousness has been established by alleging a lack of “predictability” based upon data set forth in the instant Specification:
...Applicant notes that based on the assumption by the Examiner that internal PEG linking moieties increase solubility [] one of skill in the art would predict....[PPMO-5 to be better than PPMO-4] 
(see, e.g., Reply filed 5/18/2022 at 23 at 3rd ¶)
Examiner notes that the disclosure relied upon by Applicant was first published only after the filing of the instant application.  However, per MPEP § 2143.02, “predictability is determined at the time the invention was made” (see, e.g., MPEP § 2143.02(III)).  In the instant case “the time the invention was made” is understood to be on or before the filing of the instant Application. Therefore, arguments attempting to rely upon post-filed data to retroactively attempt to establish what would (or would not) have been predictable “at the time the invention was made” are not persuasive because such arguments rely upon improper hindsight (see MPEP § 2143.02(III)).  However, evidence establishing the evidence of unexpected results is pertinent, and this is one supporting factor explaining why PPMO-4 was previously deemed allowable.  However, PPMO-4 is not representative of the full scope of claimed embodiments for reasons of record, and therefore such alleged results are limited to PPMO-4 and are not reasonably extended to the >trillions of species encompassed by the pending claims in view of the highly similar art set forth on record above (see, e.g., MPEP § 716.02(d)).
	For all other compounds besides PPMO-4, the proffered data merely tests “two comparator peptide-oligonucleotide-conjugates” completely lacking a second Triethylene glycol linker (see Dec. at ¶[6]).  Accordingly, such results do not establish “unexpected” results, but reasonably appear to merely produce the expected and predicted result of duplicating and rearranging a triethylene glycol moiety, namely at enhanced solubility, reduced susceptibility to proteolytic cleavage, etc. (see, e.g., US’802 at ¶¶[0077]-[0078]; see also discussion above; 
see, e.g., MPEP § 2144.04(VI)(B), (C), noting that duplicating a triethylene glycol moiety would be expected to merely duplicate the effect attributable to triethylene glycol, namely enhancement of solubility).
	Accordingly, “greater than expected results” were not unambiguously shown in the proffered data of record.  Critically, Applicant fails to explain or address how the proffered data pertaining to any compound other than PPMO-4 reasonably establishes any unexpected results in view of the prior art regarding the expected and predicted benefits of triethylene glycol (see, e.g., MPEP § 716.02(b), noting that it is Declarant’s burden to explain proffered evidence and explain how the evidence establishes unexpected results).
Therefore, the proffered data does not satisfy the requirements of MPEP § 716.02(a) by showing a “greater than expected result” or any “unexpected property” not attributable to enhanced solubility, reduced susceptibility to proteolytic cleavage, etc. (see, e.g., US’802 at ¶¶[0077]-[0078]; see also discussion above).  
MPEP § 716.02(b), Practical Significance
It is the Examiner’s understanding that Applicant has addressed practical significance at pages 23-24 (see, e.g., Reply filed 5/18/2022 at 23-24 at bridging ¶, 24 at 1st full ¶).  As noted in the previous Action, per MPEP § 716.02(b)(I), the burden is on the Declarant to provide evidence establishing that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see, e.g., MPEP § 716.02(b)(I)).  Therefore, there remains a basic question, namely “how is the proffered evidence practically significant?”.  
When considered in the light most favorable to the Applicant, the proffered data cannot be reasonably deemed practically significant as required by MPEP § 716.02(b)(I).  Critically, the proffered data establishes that the tested compounds showed increased toxicity relative to comparators (see, e.g., Spec. filed 6/13/2018 at 50 at lines 1-10).  From a practical standpoint, it is unclear why an artisan would consider compounds with increased toxicity to be of practical use since such compounds often result in death (see, e.g., Spec. filed 6/13/2018 at 50 at line 15 to 51 at line 2; see also id. at Table 10 on 49-50, showing that multiple samples resulted in death).  Critically, the therapeutic index (TI) of the comparator PPMO-8 is actually higher than the experimental sample of PPMO-4 once the increased toxicity of PPMO-4 is accounted for (see, e.g., Spec. filed 6/13/2018 at 50 at line 15 to 51 at line 2, noting that PPMO-8 has a TI of 16.6, whereas PPMO-4 has a lower TI of only 14.6).  This is pertinent because it suggests that the PPMO-8 (the control) is superior overall relative to the best compound tested (i.e., PPMO-4) once toxicity and activity are each considered (see id).  Again, from a practical standpoint, it stretches the imagination to arrive at how increased toxicity, potential death, and a lower therapeutic index could be described as “practically significant” result.
It is the Examiner’s understanding that Applicant is alleging that although PPMO-4 has a worse therapeutic index relative to the positive control, that PPMO-4 has “unexpectedly displayed improved potency” (see, e.g., Reply filed 10/29/2021 at 23 at 3rd full ¶).  This statement avoids the issue of evidence, namely statistically significant evidence as required by MPEP § 716.02(b)(I).  Critically, per MPEP § 716.02(b)(I), the burden is on the Declarant to provide evidence establishing that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see, e.g., MPEP § 716.02(b)(I)).  Here, the alleged “improved potency” appears to refer to Figures 3 and 5 (see, e.g., Reply filed 10/29/2021 at 23 at 3rd full ¶).  However, these figures lack statistical significance (see, e.g., Dec. filed 1/29/2021 at ¶¶[5]-[7], noting that Declarant does not discuss statistical significance of the proffered results). To date, zero art-recognized tests for statistical significance have been unambiguously set forth in the originally filed disclosure (see Spec., passim).  Although at Table 7, an “Error (SD)” value is reported, this is presumably “standard deviation”.  One of ordinary level of skill in the scientific arts appreciates that a standard deviation is a measure of variation in a sample but does not, alone, imply a particular level of statistical significance.  Notably, no p-value is reported, no unambiguous test for statistical significance is reported, and therefore it is prima facie unclear whether or not the proffered data and observed differences are statistically significant or if such data is statistically indistinguishable from the controls.  Accordingly, in the absence of statistically significant data, Applicant’s reliance upon the alleged “improved potency” is not persuasive because no objective supporting evidence commensurate in scope with the requirements of MPEP § 716.02 has been placed on record showing such “practical significance” (see, e.g., Reply filed 10/29/2021 at 23 at 3rd full ¶).
In response, it is the Examiner’s understanding that Applicant is alleging that PPMO-4 displayed “improved potency” (see, e.g., Reply filed 5/18/2022 at 24 1st partial to 1st full ¶).  This is moot because PPMO-4 has been deemed allowable.  However, improved potency at the cost of increased toxicity is not clearly of practical significance and weighs against a determination per MPEP 716.02(c) in favor of the Applicant.  Applicant fails to explain why the increase of potency is of practical significance in view of the increased toxicity. This issue is illustrated by considering a method of curing cancer that also results in killing a patient --such invention is of very little practical significance; likewise, in the instant case it is unclear why the alleged “improved potency” is of practical significance in view of the evidence of enhanced toxicity. Critically, it is Applicant’s burden to both provide evidence and also to explain the proffered evidence establishing practical and statistical significance (see, e.g., MPEP § 716.02(b)(I)-(II)).  Applicant provides no evidence of practical significance or discussion explaining why the enhanced toxicity does not undermine the alleged “improved potency”.  In the absence of such evidence and explanation, Applicant has failed to satisfy their burden under MPEP § 716.02(b)(I)-(II).  Therefore, the relevance of “improved potency” at the cost of “enhanced toxicity”, perhaps costing a subject’s life remains of questionable practical significance.
Accordingly, it is the Examiner’s position that MPEP § 716.02(b) has not been satisfied because no practical significance has been shown commensurate in scope with the full scope of the pending claims.
MPEP § 716.02(b), Statistical Significance
It is the Examiner’s understanding that Applicant has addressed statistical significance at pages 23-24 (see, e.g., Reply filed 5/18/2022 at 23-24 at bridging ¶, 24 at 1st full ¶).  As noted in the previous Action, per MPEP § 716.02(b)(I), the burden is on the Declarant to provide evidence establishing that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see, e.g., MPEP § 716.02(b)(I)).  Therefore, a basic question is simply “is the proffered evidence statistically significant?”.  In brief, the answer remains “no”.
Per MPEP § 716.02(b)(I), the burden is on the Declarant to provide evidence establishing that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see, e.g., MPEP § 716.02(b)(I)).  The proffered figures and data lack statistical significance (see, e.g., Dec. filed 1/29/2021 at ¶¶[5]-[7], noting that Declarant does not discuss statistical significance of the proffered results). This issue was raised in a previous reply, but Applicant did not address it in the response filed 10/29/2021 or response filed 5/18/2022.
To date, zero art-recognized tests for statistical significance have been unambiguously set forth in the originally filed disclosure (see Spec., passim).  Although at Table 7, an “Error (SD)” value is reported, this is presumably “standard deviation”.  One of ordinary level of skill in the scientific arts appreciates that a standard deviation is a measure of variation in a sample but does not, alone, imply a particular level of statistical significance.  Notably, no p-value is reported, no unambiguous test for statistical significance is reported, and therefore it is prima facie unclear whether or not the proffered data and observed differences are statistically significant or if such data is statistically indistinguishable from the controls.  
Accordingly, in the absence of evidence of statistical significance, it is unclear if all proffered data and observed differences are well-within the normal margin of error and experimental variability common in the antisense arts.  
In response, it is the Examiner’s understanding that Applicant has merely alleged that “the results are of a significant, practical advantage”, and alleged that “one would find the results are ‘unexpected and unobvious and of both statistical and practical significance’” (see, e.g., Reply filed 5/18/2022 at 24 at 1st full ¶).  Such statements fail to actually provide evidence of statistical significance, and therefore such statements appears to be unsupported conjecture and speculation merely stating what the Applicant wished the proffered data showed (see, e.g., MPEP § 716.01(c)(II), noting that arguments of counsel cannot take the place of evidence in the record).  
Statistical significance does not materialize at whim, but must be established mathematically.  Furthermore, statements alleging and explaining statistical significance must be placed on record in the manner described at MPEP § 716.02(g). 
Accordingly, it is the Examiner’s position that MPEP § 716.02(b) has not been satisfied because the proffered data lacks unambiguous statistical significance, and no test for statistical significance was identified by the Declarant or Applicant.
MPEP § 716.02(c)
Per MPEP § 716.02(c)(II), "Expected beneficial results are evidence of obviousness of a claimed invention”.  It is the Examiner’s understanding that Applicant has addressed MPEP § 716.02(c) at pages 24-25 (see, e.g., Reply filed 5/18/2022 at 25 at final ¶ to 26 at 3rd ¶).  
As discussed above under MPEP § 716.02(a), Triethylene glycol moieties have art-recognized, expected and predicted benefits (see discussion above, noting enhanced solubility among other benefits).  Therefore, triethylene glycol moieties and PEG-based linker are unambiguously prior art elements, previously utilized with antisense PMOs, which would predictably and desirably be expected to enhance solubility and decrease proteolytic cleavage (see, e.g., US’802 at ¶¶[0077]-[0078]; see, e.g., US’078 at col 1 at lines 55-65, col 2 at lines 4-5; see also US’463 at ¶[0050]). Therefore, any enhancement or improvement attributable to the such expected and predicted benefits of triethylene glycol or PEG-based linkers cannot be said to be unexpected or unpredicted.
	The proffered data failed to control for the expected prior art benefits of increased solubility.  Critically, the proffered data merely tests “two comparator peptide-oligonucleotide-conjugates” completely lacking a second Triethylene glycol linker (see Dec. at ¶[6]).  Accordingly, such results do not unambiguously establish “unexpected” results, but reasonably appear to merely produce the expected and predicted result of duplicating and rearranging a triethylene glycol moiety (see, e.g., MPEP § 2144.04(VI)(B), (C), noting that duplicating a triethylene glycol moiety would be expected to merely duplicate the effect attributable to triethylene glycol, namely enhancement of solubility).  
Although Applicant is not required to test embodiments that do not exist in the prior art (see, e.g., MPEP § 716.02(e); see Reply filed 5/18/2022 at 30 a final two ¶¶, 31 at 1st ¶), basic positive and negative controls may be utilized to directly address issues material to allowability that help to establish the Applicants burden of proof (see, e.g., MPEP § 716.02(b)), such as the one identified above regarding the expected and predicted result of duplicated moieties. 
Here, improved pharmacokinetic parameters attributable to increased solubility attributable to the presence of an additional triethylene glycol moiety is an “expected” result.  As noted at MPEP § 716.02(c)(II), "[e]xpected beneficial results are evidence of obviousness of a claimed invention”.  Therefore, absent objective evidence to the contrary, the evidence of record supports a determination of obviousness per MPEP § 716.02(c)(II) and the art-recognized attributes of triethylene glycol (see, e.g., US’802 at ¶¶[0077]-[0078]; see, e.g., US’078 at col 1 at lines 55-65, col 2 at lines 4-5; see also US’463 at ¶[0050], each discussing predicted and expected benefits of PEG-based linkers). 
Examiner acknowledges that Applicant attempts to allege that PPMO-4 satisfies the requirements of MPEP § 716.02(c)(I) (see, e.g., Reply filed 5/18/2022 at 25 at 1st and 2nd ¶¶; see also Reply filed 10/29/2021 at 23 at final ¶).  This is largely moot because PPMO-4 (and obvious variants thereof) have been identified as allowable, PPMO-4 is not the closest prior art of record to the genus of instant claim 1 per MPEP § 716.02(e), and is not commensurate in scope with the claimed genus (see, e.g., MPEP§ 716.02(d)). 
Regarding species other than PPMO-4 and various variants thereof, Examiner notes that MPEP § 716.02(c)(I) does not weight in favor of Allowability of the broader genus presently claimed because (i) very close prior art teaching the highly similar genus of 5’-HO(CH2CH2O)--C(O)-[Oligonucleotide analogue]-[L2]-G(R)5-7(Ac)-3’ exists on record having the same or highly similar utility and applications (e.g., treatment of muscle diseases, etc.); (ii) no unexpected results commensurate in scope with the requirements of MPEP § 716.02 have actually been set forth on record as discussed in the instant section, and (iii) as noted above under the discussions of MPEP§ 716.02(a), (b), and (c), the proffered results are indistinguishable over the expected benefits of enhanced solubility attributable to triethylene glycol and PEG-based linkers, which are well-known in the prior art (see, e.g., US’802 at ¶¶[0077]-[0078]; see, e.g., US’078 at col 1 at lines 55-65, col 2 at lines 4-5; see also US’463 at ¶[0050], each discussing predicted and expected benefits of PEG-based linkers).  
Applicant appears to argue that MPEP 2144.04, regarding the duplication of parts, is not applicable to chemical compounds (see, e.g., Reply filed 5/18/2022 at 25 at 3rd ¶).  Applicant provides zero case law supporting their limited interpretation of MPEP § 2144.04.  Examiner notes that moieties, domains, spacers, antibodies, therapeutics, etc., etc., are commonly and routinely treated in the art as “parts” that may be rearranged or duplicated.  Therefore, such arguments appear to be conjecture unsupported by objective evidence, and are not persuasive. 
Therefore, MPEP § 716.02(c) weights against a conclusion of non-obviousness but instead favors a determination of obviousness in view of the highly similar genus of compounds disclosed by the prior art, having the same utility and general structure of 5’-HO(CH2CH2O)--C(O)-[Oligonucleotide analogue]-[L2]-G(R)5-7(Ac)-3’.
MPEP § 716.02(d)
The Examiner’s position was set forth on record in the previous action (see, e.g., Non-Final mailed 1/19/2022 at pages 29-35).  The Examiner’s position is maintained and is incorporated herein. MPEP § 716.02(d) requires that evidence of unexpected results be commensurate in scope with the claimed invention.  It is the Examiner’s understanding that Applicant has addressed MPEP § 716.02(d) at pages 25-28 (see, e.g., Reply filed 5/18/2022 at 25 at final ¶ to 28 at 1st full ¶).  
It is the Examiner’s understanding that Applicant attempts to explain why SEQ ID NO: 2 was selected, and expounds on how it is a model system in the Duchenne Muscular Dystrophy arts (see, e.g., Reply filed 5/18/2022 at 26 at 1st ¶ to 27 at 1st full ¶).  It is the Examiner’s understanding that Applicant admits that all of the tested compounds are highly similar and each comprise the same targeting sequence, which targets exon skipping n exon 23 of a DMD model system (see, e.g., Reply filed 5/18/2022 at 27 at 1st full ¶).  However, Applicant then alleges that
Applicant has demonstrated the unexpected biological advantages of conjugates having PEG and benzamide linkers over similar conjugates lacking these linkers.
(see, e.g., Reply filed 5/18/2022 at 28 at 1st partial ¶)
The logical leap from an admission that all compounds tested were highly similar to the conclusion that such highly similar sequences represent >>trillions of highly distinct species is unsupported by any objective evidence of record.  As previously noted on record, instant SEQ ID NO: 2 was disclosed by Sazani et al. and specifically targeted a specific mutation at exactly nucleotide 654 in a model system, but a similar oligo targeting the position 705 was utilized as a negative control (see, e.g,. Sazani et al., Nuclear antisense effects of neutral, anionic and cationic oligonucleotide analogs, Nucleic Acids Research, vol. 29(19):3965-3974 (2001); cited in previous action; at Table 1 on 3966 at Oligomers “1” through “6”, Fig. 1 on 3968, 3966 at § Antisense oligonucleotides).  Therefore, a difference of only a few nucleotides can abrogate activity altogether.  Therefore, it cannot be reasonably concluded that any structural variability commensurate in scope with the claimed embodiments was actually tested or accounted for because almost no variability was literally tested or accounted for.
Furthermore, instant claim 1 is not limited to exon skipping applications.  This is pertinent because antisense oligonucleotides as claimed may be utilized in diverse applications that rely upon different mechanisms and target sequence characteristics.  For example, US2007/0107072A1 (Carmeliet; May 10, 2007) discloses and identifies that compounds as claimed may be utilized in highly distinct mechanisms other than exon skipping, including binding “complementary DNA and RNA targets”, blocking translation via a “steric blockade of the RNA translational machinery”, function via “triplex formation”, etc. (see, e.g., US’072 at ¶[0023]).  US2007/0219122A1 (Glazer et al.; Sept 20, 2007) describes how such antisense oligonucleotides are utilized to introduce targeted mutagenesis (see, e.g., US’122 at abs, claims).  US20070111963A1 (Corey et al.; May 17, 2007) discloses that morpholinos may be utilized to target double-stranded chromosomal DNA within a target promoter region to increase synthesis of a target transcript (see, e.g., US’963 at abs, ¶¶[0017], [0038], [0043], [0050]).  Accordingly, antisense oligonucleotide analogues as claimed have diverse applications, and zero evidence of record discusses or addresses how a single model system premised upon the single mechanism of exon skipping in a single model system using a single sequence is representative of the vast and highly diverse applications encompassed by the genus of instant claim 1.  Therefore, zero evidence of record teaches or suggests that the highly similar compounds tested are representative of unexpected results commensurate in scope with all possible mechanistically diverse compounds encompassed by claim 1.  This is pertinent because highly similar compounds were taught and suggested by the prior art having the same utility and general structure of 5’-HO(CH2CH2O)--C(O)-[Oligonucleotide analogue]-[L2]-G(R)5-7(Ac)-3’, wherein the instantly claimed compounds only differ by the exact selection of the [L2] linker.
It is the Examiner’s understanding that Applicant is again alleging that the previous evidence discussed in the Zhou disclosure is commensurate in scope with the vast and highly varied chemical structures of instant claim 1 (see, e.g., Reply filed 5/18/2022 at 25 at final ¶ to 28 at 1st full ¶; see also Reply filed 10/29/2021 at 22 at 1st full ¶ to 23 at 2nd full ¶).  Such arguments have been fully considered but not found persuasive for multiple reasons. First, such arguments are not in the form of a declaration or affidavit (see, e.g., MPEP § 716.02(g)). The burden of explaining and providing evidence as described at MPEP § 716.02(b) is among the evidence that must be provided in the form described at § 716.02(g) (noting that "[t]he reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25  and 18 U.S.C. 1001”). Second, the Applicant’s statements appear wholly unsupported by objective supporting evidence pertaining to instant SEQ ID NO: 2 and the claimed and tested embodiment. Therefore, such arguments amount to conjecture and arguments of counsel.  Per MPEP § 761.01(c)(II), arguments of counsel cannot take the place of evidence in the record, and a showing of unexpected results requires objective evidence (see, e.g., MPEP § 716.02).  In sum, the “Zhou Declaration” appears literally inapplicable to embodiments lacking the structure of SEQ ID NO: 2, PPMO-4, or otherwise structures suitable specifically for exon-skipping, because the declaration literally fails to address any other sequence or provide any explanation of why such data could be extended to all other sequences claimed.  No evidence to the contrary has been placed on record commensurate in scope with the requirements of MPEP § 716.02.
Examiner reiterates that a showing commensurate in scope with MPEP § 716.02 requires actual proof and explanations, not mere allegations that are unsupported by objective evidence and not in the form of a declaration or affidavit. Therefore, the Examiner has fully considered all arguments with respect to MPEP § 716.02(d), but maintains that the “Zhou Declaration” fails to provide support commensurate in scope with the vast and highly varied genus set forth at instant claim 1.  
MPEP § 716.02(e)
The Examiner’s position was set forth on record in the previous action (see, e.g., Non-Final mailed 1/19/2022 at pages 35-36).  The Examiner’s position is maintained and is incorporated herein. Per MPEP § 716.02(e), to rebut a prima facie case of obviousness, a showing of unexpected results must establish a statistical difference via a comparison of the claimed invention with the closest prior art of record or else a comparison of prior art that is closer than that applied by the Examiner (see, e.g., MPEP § 716.02(e)).  It is the Examiner’s understanding that Applicant has addressed MPEP § 716.02(e) and the Examiner’s position at pages 28-31 (see, e.g., Reply filed 5/18/2022 at 28 at 2nd full ¶ to 31 at 1st full ¶).  
It is the Examiner’s position that the closest prior art of record are the compounds NG-11-0045, NG-11-0009, and NG-11-0010, as taught by the primary reference.  It is the Examiner’s understanding that Applicant is alleging that the evidence of record pertaining to PPMO-4 and compounds comprising SEQ ID NO: 2 are sufficient to satisfy the requirements of MPEP § 716.02(e) (see, e.g., Reply filed 5/18/2022 at 28 at 2nd full ¶ to 31 at 1st full ¶; see also Reply filed 10/29/2021 at 24-25 at final ¶).  This is incorrect. 
Per MPEP § 716.02(e) and § 716.02(e)(I), 
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.
(see, e.g., MPEP § 716.02(e)).
Here, the closest prior art of record are the compounds of NG-11-0045, NG-11-0009, and NG-11-0010 as taught by the primary reference.  Although MPEP § 716.02(e)(I) states that
Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. 
(see, e.g., MPEP § 716.02(e)(I)),
this statement requires that the comparator be “more closely related to the invention than the prior art relied upon by the examiner (id.).  Here, pending claims 1, 4, 19, 53, 63, 67, 70-71, and 76-78 literally, inherently, and implicitly encompass the exact embodiments corresponding to 5’-EG3-M23D-[C(O)-(OCH2CH2)3]-G(R)5-7(Ac)-3’, which differ from the closest prior art of record only because such species encompass and [L2] linker of -(OCH2CH2)3.  In direct contrast, PPMO-4, PPMO-8, etc., all differ from the closest prior art by more than just the [L2] linker (e.g., such comparators differ with respect to carrier peptide length and oligonucleotide analog sequence).  Therefore, objectively, the Declaration failed to test the closest prior art of record with the claimed invention as required by MPEP § 716.02(e).  For this reason alone, no evidence of unexpected results commensurate in scope with the requirements of MPEP 716.02, sufficient to rebut prima facie obviousness, have been placed on record to date.
	Furthermore, the prior art substances of NG-11-0045, NG-11-0009, and NG-11-0010 are each equally close to the claimed invention. taught by the primary reference.  Per MPEP § 716.02(e)(II), 
Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other.
Here, zero evidence of record establishes that the tested comparators are “sufficiently similar” to NG-11-0045, NG-11-0009, and NG-11-0010, such that testing of the comparators “would provide the same information as to the other”.  Rather, such species differ with respect to carrier peptide length and charge, and the evidence of record establishes that the length of the carrier peptide changes the expected results because NG-11-0009 is disclosed as a lead compound that is understood to have “the highest efficacy in quadriceps and diaphragm”, but was “similar to other arginine series peptides in heart” (see, e.g., US’457 at ¶¶[0484], [0524])2.  Therefore, these species differing in only the length of the carrier peptide had different properties, namely organ distributions.  Therefore, testing limited to a single carrier peptide length cannot be reasonably said to be representative of all other peptide lengths claimed, because the evidence of record shows that the length of the carrier peptide materially alters the properties of the compounds.  Therefore, objectively, the Declaration failed to test the equally close, closest prior art of record with the claimed invention as required by MPEP § 716.02(e).  
	It is the Examiner’s understanding that Applicant is alleging that PPMO-2 is “more structurally similar to the claimed compound PPMO-4 than the compound of ‘457” (see, e.g., Reply filed 5/18/2022 at 29).  This is demonstrably incorrect because NG-11-0045, NG-11-0009, and/or NG-11-0010 comprise the structure of 5’-HO(CH2CH2O)--C(O)-[Oligonucleotide analogue]-[L2]-G(R)5-7(Ac)-3’, wherein [L2] is absent.  However, PPMO-2 lacks a carrier peptide within the scope of the instant claims and is therefore not with the scope of the “invention as claimed”.  Therefore, comparator PPMO-2 is less similar to the claimed compound than the prior art compounds of NG-11-0045, NG-11-0009, and/or NG-11-0010 (note that the claimed invention is not limited to PPMO-4).
	Comparator PPMO-8 is closer to PPMO-4 than the prior art, and PPMO-4 has been deemed allowable.  However, PPMO-4 is not representative of the pending claim scope, and neither PPMO-8 nor PPMO-4 is as close to other claimed embodiments within the scope of instant claim 1 as NG-11-0045, NG-11-0009, and/or NG-11-0010 for the reasons described above (see discussion above explaining that instant claim 1 fully encompasses variants of NG-11-0045, NG-11-0009, and/or NG-11-0010 differing only by the presence of a [L2] moiety equivalent to instant R12).  Therefore, the prior art species of NG-11-0045, NG-11-0009, and/or NG-11-0010 are unequivocally more structurally similar to other species also within the scope of claim 1 than either PPMO-8 or PPMO-4.  Therefore, neither PPMO-4 or PPMO-8 can reasonably be said to be “more closely related to the invention than the prior art relied upon by the examiner” as required by MPEP § 716.02(e)(I).  Even assuming arguendo that such compounds were “equally close”, per MPEP § 716.02(e)(II) such compounds would need to be tested to establish unexpected results.  Therefore, the proffered evidence fails to establish unexpected results because such data dues not satisfy MPEP § 716.02(e) by providing 
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.
(see, e.g., MPEP § 716.02(e)).
Therefore, in view of the vast breadth of compounds encompassed by instant claim 1, which are more structurally similar to the prior art species of NG-11-0045, NG-11-0009, and/or NG-11-0010 relative to any compound tested on record, the proffered evidence continues to fail to satisfy the requirements of MPEP 716.02(e) because the Declaration literally failed to test the closest prior art compounds of record. 
MPEP § 716.02(g)
The Examiner’s position was set forth on record in the previous action (see, e.g., Non-Final mailed 1/19/2022 at pages 36).  The Examiner’s position is maintained and is incorporated herein. MPEP § 716.02(g) requires that evidence of unexpected results be placed on record in the form of a declaration or affidavit. It is the Examiner’s understanding that Applicant has addressed MPEP § 716.02(g) at pages 31-32 (see, e.g., Reply filed 5/18/2022 at 31 at final two ¶¶ to 32 at 1st full ¶).  
The remarks provided in the Reply filed 5/18/2022 and 10/29/2021 were not in the form of a Declaration or Affidavit. "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001.".  Therefore, all arguments referencing the level of skill in the art, conjecturing about the opinions and conclusions that would be made by artisans, etc., amount to conjecture and arguments of counsel.  Per MPEP § 761.01(c)(II), arguments of counsel cannot take the place of evidence in the record, and a showing of unexpected results requires objective evidence (see, e.g., MPEP § 716.02).
Examiner acknowledges the Declaration of record (see, e.g., Reply filed 5/18/2022 at 31 at final two ¶¶ to 32 at 1st full ¶), which failed to satisfy MPEP § 716.02 for multiple reasons of record. The Declaration and statement quoted fail to address the requirements of MPEP § 716.02 commensurate in scope with the pending claims for the reasons discussed above (i.e., lack of practical significance, lack of statistical significance, not commensurate in scope, closest prior art was not tested, no evidence that alleged results would not result from duplication of PEG-like moiety).  Such issues should be addressed in a second declaration accompanied with evidence commensurate in scope with the requirements of MPEP § 716.02. 
Accordingly, the newly filed statements are insufficient to satisfy MPEP § 716.02(g).
Summary of Unexpected Results
It is the Examiner’s position that in view of the current record, no evidence of unexpected results have been placed on record commensurate in scope with the requirements set forth at MPEP 716.02.  Specifically, the proffered results (i) appear to lack practical and statistical significance (see, e.g., MPEP 716.02(b)), (ii) do not unambiguously identify “unexpected” results in view of the prior art knowledge of triethylene glycol (see, e.g., MPEP 716.02(a)), (iii) appear to only show the expected results attributable to enhanced solubility by the duplication/rearrangement of a triethylene glycol moiety (see, e.g., MPEP 716.02(c), MPEP § 2144.04(VI)(B), (C), noting that duplicating a triethylene glycol moiety would be expected to merely duplicate the effect attributable to triethylene glycol, namely enhancement of solubility), (iv) are not commensurate in scope with the claimed embodiments (see, e.g., MPEP 716.02(d)), and (v) fail to test the closest prior art (see, e.g., MPEP 716.02(e))
Therefore, Applicant’s allegations of unexpected results as they pertain to the revised rejection above, have been fully considered but not found persuasive. It is the Examiner’s position that no unexpected results have been unambiguously established on record commensurate in scope with the requirements of MPEP § 716.02.
Conclusion
	Accordingly, all arguments raised by the Applicant have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejection is maintained as revised above, wherein all revisions were necessitated by Applicant amendment. 

Allowable Subject Matter
Claim 75 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all pertinent limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2009/0186802A1 (Jul. 23, 2009; Alluis et al.) teaches the genus of P-L-N, wherein P was a cell penetrating peptide (including polyarginine sequences), N is a nucleic acid analog (including morpholinos and other ASO, and L was a hydrophilic polymer such as PEG attached via divalent organic radicals (see, e.g., US’802 at abs; SEQ ID NOs: 31-32, ¶¶[0013], [0038], [0071]-[0072], [0117]-[0125], [0130], claims 1, 3-5).
US7038078 (May 2, 2006; Aldrich et al.) discloses that, circa 2002, it was already known in the art that small PEG-like chains could be advantageously used as heterobifunctional linkers (see, e.g., US’078 at col 2 at lines 4-65, col 16 at lines 29-35). 
Adamo et al (Adamo et al., Interchangeable PEG-Supported Synthesis of Peptide-Oligonucleotide Chimeras, Eur. J. Org. Chem., 2603-2609 (2004); hereafter “Adamo”) discloses that circa 2004, methods for preparing peptide-PEG-oligonucleotides conjugates were known in the prior art (see, e.g., Adamo at title, abs, Scheme 1 on 2604, passim). 
US20070107072A1 (Carmeliet; May 10, 2007) discloses and identifies that antisense and morpholino compounds may be utilized in highly distinct mechanisms other than exon skipping, including binding “complementary DNA and RNA targets”, blocking translation via a “steric blockade of the RNA translational machinery”, function via “triplex formation”, etc. (see, e.g., US’072 at ¶[0023]).  
US20070219122A1 (Glazer et al.; Sept 20, 2007) describes how antisense oligonucleotides are utilized to introduce targeted mutagenesis (see, e.g., US’122 at abs, claims).
US20070111963A1 (Corey et al.; May 17, 2007) discloses that morpholinos may be utilized to target double-stranded chromosomal DNA within a target promoter region to increase synthesis of a target transcript (see, e.g., US’963 at abs, ¶¶[0017], [0038], [0043], [0050]).  
	WO2008036127A2 (Hassinger et al.; March 27, 2008; cited in previous action) identifies that, circa 2008, it was known in the PMO arts that carrier peptides could be conjugated at the 3’ or 5’ end of morpholinos, or at positions along the backbone (see, e.g., WO’127 at 43, Fig. 2O), including arginine rich peptides (see, e.g., WO’127 at Figs. 2L, 2P, 2Q).  WO’127 discusses the utility of triethylene glycol and identifies that “[i]n some cases it is advantageous to introduce a triethylene glycol containing moiety (“Tail”) which increases aqueous solubility of the morpholino oligomers” (see, e.g., WO’127 at 41 at lines 20-24; see also id. at page 22 at lines 4-5), and the tail is identified as “HOCH2CH2OCH2CH2OCH2CH2OC(O)” (WO’127 at 41 at lines 25-30, Fig. 2I).  Accordingly, the placement of carrier peptides at the 3’end, 5’end, or in the backbone units was already known and taught in the prior art circa 2008; furthermore the utility of triethylene glycol moieties was already known and appreciated in the PMO arts circa 2008.
US 2012/0058946 A1 (March 8, 2012; cited in previous action) teaches and discloses instant SEQ ID NO: 2 (i.e., GCT ATT ACC TTA ACC CAG) (compare instant SEQ ID NO: 2 with US’946 at abs, ¶[0171], and SEQ ID NO: 2, showing 100% sequence identity).  US’946 identifies that the PMO sequence of SEQ ID NO: 2 was designated “654” and had a known target sequence, was conjugated to multiple cell penetrating peptides, and administered to transgenic mice (see, e.g., US’946 at ¶[0171]-[0173], Figures 7A-7P, Table 2, ¶[0046]).  Accordingly, instant SEQ ID NO: 2 is a prior art element having a known target, function, and utility.  
Long et. al (mini-Peg Section of Peptides International 2007 - 2008 Catalog, Peptides International, pages 41-43, (2007); hereafter “Catalog”; cited in previous action) discusses linkers suitable for use with antisense agents.
Swenson et al. (Chemical Modifications of Antisense Morpholino Oligomers Enhance Their Efficacy against Ebola Infection, Antimicrobial Agents and Chemotherapy, vol. 53(5):2089-2099 (2009); hereafter “Swenson”; cited in previous action) provides a general overview of the field of antisense technology at issue in the pending claims (see, e.g., Swenson at abs, Fig. 1, 2090 at col 1 at 1st partial ¶ and 1st-2nd full ¶¶, Table 1 on 2095, Table 2 on 2096); Swenson explicitly teaches and discloses peptide-morpholino conjugates of form: 
[Triethylene glycol Piperazine Trailer]-[PMO]-[Linker]-[Arg-Rich Peptide]
(see, e.g., Swenson at abs, Fig. 1 on 2090, 2090 at col I at 1st partial ¶ to 2nd full ¶, Fig. 4 on 2092, Fig. 5 on 2093, 2093 at col II at final ¶), wherein the use of the [Arg-Rich Peptide] is shown to enhance antisense efficacy (see, e.g., Swenson at abs, 2094 at col I at 1st full ¶, 2094 at col II at 1st and 3rd full ¶¶, Table 1 on 2095, Table 2 on 2096, 2096 at col I-II at bridging ¶, 2097 at col I at 1st full ¶ to col II at 1st full ¶, noting that “B” acts as a linker).  See, e.g., Swenson at Fig. 1 on 2090, which is reproduced in part below:

    PNG
    media_image5.png
    433
    388
    media_image5.png
    Greyscale

US2008/0194463 A1 (Aug. 14, 2008; cited in previous action) informs artisans that triethylene glycol was an art-recognized moiety that provided expected benefits regarding solubility in PMO sequences (see, e.g., US’463 at Fig. 2I, ¶[0050], explaining that the “introduction [of[ a triethylene glycol containing moiety (“Tail”) [] increases aqueous solubility of synthetic antisense oligomers”).  Accordingly, an artisan would readily appreciate that a -(CH2CH2O)3C(O)- containing moiety is a prior art element, previously utilized with antisense PMOs, which would predictably and desirably “increase[] aqueous solubility of synthetic antisense oligomers” (see, e.g., US’463 at ¶[0050]).
Järver et al. (Peptide-mediated Cell and In Vivo Delivery of Antisense Oligonucleotides and siRNA, Molecular Therapy-Nucleic Acids, vol. 1(e27)):1-17 (Jun 12, 2012); hereafter “Jarver”; cited in IDS filed 10/25/2019 as cite No. 2) identifies that arginine-rich peptides had previously been conjugated to morpholinos (“PMOs”) using piperazine linkers (see, e.g., Jarver at Table 4 on 8).
Sazani et al. (Repeat-Dose Toxicity Evaluation in Cynomolgus Monkeys of AVI-4658, a Phosohorodiamidate Morpholino Oligomer (PMO) Drug for the Treatment of Duchenne Muscular Dystrophy, International Journal of Toxicology, vol. 30(3):3313-321 (2011); cited in IDS filed 9/14/2018 as cite no: 2) pertains to Phosphorodiamidate Morpholino Oligomers (PMOs) (see, e.g., Sazani at title, abs), and discloses discloses AVI-4658 (see, e.g., Sazani at abs, Fig. 1 on 314, reproduced in part below):

    PNG
    media_image6.png
    762
    892
    media_image6.png
    Greyscale

Sazani identifies that AVI-4658 is a morpholino oligomer (PMO) drug designed to treat patients with Duchene muscular dystrophy (DMD), and the mechanism of action is understood to be via antisense recognition of mRNA at exon 51 (see, e.g., Sazani at abs, 313 at col I at § Introduction).

Conclusion
No claims are allowed, but claim 75 is directed to allowable subject matter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At Table 1 at ¶¶[0103]-[0166], the moiety of “aa” is a glycine residue and “tg” is a terminal moiety that may be an acetyl moiety (see, e.g., US’457 at Fig. 1C, Table 1 at ¶¶[0103]-[0166], index for Table 1 provided at end of Table 1 at 26 prior to ¶[0166]; compare id. with instant R14, R16, R17, r, and R18). Although not specified at Example 30 or 32, it is reasonably inferred that the “tg” used in the exemplified embodiments corresponds to an acetyl moiety, which was explicitly reduced to practice at Example 29 (see, e.g., US’457 at Example 29 at ¶[0477], synthesizing the carrier peptide of “AcR6G”, wherein “Ac” is an acetyl group having the chemical formula (CH3)C(O)-; compare id. with instant R18 as presently amended).
        2 See, e.g., US’457 at ¶[0477], noting that the preparation of the sequence of AcR6G is described, and is reasonably inferred to have been utilized in NG-11-0009.